DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 8/15/2022. Per the amendment, claims 1, 6-7, and 15-16 have been amended and claim 2 has been canceled. As such, claims 1, and 3-16 are pending in the instant application.
Applicant has amended the claims to address claim objections; the previous claim objections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (US 2011/0087139 A1) in view of Vaccarella (US 7,311,681 B1) and in view of Schleichter, III (6,053,880), hereinafter Schleichter.
With respect to claim 1, Ferber teaches A massaging chair assembly (Fig.1) for positioning on a vehicle seat for massaging a driver's back during driving ([0039], “the body massager 30 may be utilized upon a vehicular seat.”), said assembly comprising: a pad (backrest 32 and a seat support 34) being positionable on a seat in a vehicle wherein said pad is configured to have a user sit thereon when the user sits in the vehicle ([0039]); said pad having a chair portion (34) forming an angle with a backrest portion (32), said pad having a headrest portion (top portion of backrest portion 32) extending upwardly from said backrest portion (top portion of 32 shown in Fig.1 defined by the area between the top of the lengthwise housings 46 and the top of the pad itself), said pad having a front surface and a back surface (back surface faces the car seat and front surface faces the user);a plurality of massage units (massage heads 44 and 52), each of said massage units (44 and 52) being integrated into said pad wherein each of said massage units is configured to abut the user when the user sits on said pad, each of said massage units orbiting about a central point when said massage units are turned on wherein each of said massage units is configured to massage the user (the massage heads rotate as described in [0042] and [0044] and shown with arrows in Fig.1); each of said massage units (44 and 52) is positioned on said backrest portion (32) of said pad (as shown in Fig.1), said massage units being spaced apart from each other and being distributed between said seat portion (34) and said headrest portion (top portion of backrest portion 32; as shown in Fig.1); and a remote control being carried by the user, said remote control being in wireless communication with the massage pad for controlling operational parameters of said massage units and said heating element ([0040], “The body massager 30 further includes a manual remote controller (not shown) connected to the massager 30 for controlling the massage operations.”). Ferber also teaches that heat therapy may be provided with the massage therapy ([0070], “the massage effects may be provided in combination with a heat therapy effect.”).
Ferber does not teach the massage units in a single vertical line centered between opposed lateral sides of said backrest portion; a heating element being integrated into said pad, said heating element being in thermal communication with said pad such that said heating element heats said pad wherein said heating element is configured to warm the user when the user sits on said pad and .”); a control unit being integrated into said pad, said control unit being in electrical communication with each of said massage units and said heating element.
However, Vaccarella teaches a vehicle massage assembly (Fig.3) comprising a plurality of massage units (16), each of said massage units (16) orbiting about a central point when said massage units are turned on wherein each of said massage units is configured to massage the user (col. 8, lines 40-43, “rotational massaging heads”), each of said massage units being positioned on said backrest portion of said pad (as shown in Fig.3), said massage units (16) being spaced apart from each other and being distributed between said seat portion and said headrest portion in a single vertical line centered between opposed lateral sides of said backrest portion (as shown in annotated Fig.3 below) as a known configuration of a plurality of massage units for providing massage to a user sitting in a vehicle seat.

    PNG
    media_image1.png
    763
    578
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage pad of Ferber to instead comprise the massage units of Vaccarella as a known alternative massive units and configuration of massage units for providing the same predictable result of massaging a user while sitting in a chair.
Schleichter teaches a similar massage pad (Fig.1, col.4, lines 3-5, “Also, the massage pad 14 can be a separate device that is not integrated with the seat 15”) comprising a heating element (16a and 16b) being integrated into said pad (Fig.1, col.3, lines 62-42, “embedded heaters”), said heating element being in thermal communication with said pad such that said heating element heats said pad wherein said heating element is configured to warm the user when the user sits on said pad for “enhanced massaging of the user”, (col.3, lines 62-64); a control unit being integrated into said pad (“electronics module”, 37 is mounted on backside of seat pad), said control unit (37) being in electrical communication with each of said massage units (12) and said heating element (col.5, lines 59 - 61, “the electronics module 37 is mounted under the seat pad 14A, being electrically connected to the vibrators 12 and the heaters 16”) to be in communication with a remote control to control the massage units and heating element (col.5, lines 50-60).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage pad of Ferber as modified to include a heating element integrated into the pad as taught by Schleichter to enhance the massage experience of the user and to further include a control unit being integrated into the pad and in electrical communication with the massage units and the heating element to communicate with the remote control in the operation of the massage units and heating element.
With respect to claim 3, Ferber as modified teaches wherein each of said massage units (Vaccarella, Fig.5, 16) comprises a housing (26) having a front wall (see annotated Fig.5 below), said housing being integrated into said pad having said front wall being oriented flush with a front surface of said pad (see Fig.3, ad col. 9, lines 3-23 which describes how the massage heads 17 are retracted within the housing when not I use and advanced to extend past the front wall to massage the user when the power is turned on).

    PNG
    media_image2.png
    806
    539
    media_image2.png
    Greyscale

With respect to claim 4, Ferber as modified teaches wherein each of said massage units (Fig.4) includes a motor (38) being positioned within said housing (26), said motor rotating in a first direction when said motor is turned on (col.8, lines 62-67 through col. 9, lines 1-2), said motor being aligned with a center of said housing (see Fig.4), said motor being actuatable to pulsate when said motor is turned on (via vibration element 32; col.2, lines 47-55, “The device employs motorized vibratory and rotational massaging heads that are controlled by a hand held control unit 18”).
With respect to claim 5, Ferber as modified teaches further comprising a pair of balls (Vaccarella, Fig.4, 17), each of said balls being movably coupled to said front wall (28) of said housing, each of said balls being in mechanical communication with said motor, each of said balls orbiting around said motor (38) when said motor is turned on wherein each of said balls is configured to massage the user, each of said balls pulsating when said motor is actuated to pulsate (Vaccarella, col.9, lines 5-14, “a plurality of massage heads 17 that rotate along a track 30 on a faceplate 28 and are mounted on a rotation plate 36 rotated by a motor 38 in electrical communication with a power source 40. The entire massage head assembly 19 will be advanced beyond the housing 26 by solenoid 44 once power 40 is applied thereto. The massage heads 17 are mounted on posts 46 extending from the rotation plate 36. The rotation plate 36 is secured to a bracket plate 34 by a plurality of screws 42 and a vibration element 32 is sandwiched between bracket plate 34 and the faceplate 28”).
With respect to claim 7, Ferber as modified teaches wherein said control unit (Schleichter, 37) comprises a control circuit being integrated into said pad (Fig.2, 39), said control circuit having said motor of each of said massage units being electrically coupled thereto, said control circuit having said heating element being electrically coupled thereto, said control circuit receiving a massage on input, massage off input, a heat on input and a heat off input (Schleichter, col. 5, lines 50-65, “the module 37 having a programmed microcontroller (MCU) 111 for driving the vibrators 12 and heaters 16…, the electronics module 37 is mounted under the seat pad 14A, being electrically connected to the vibrators 12 and the heaters 16”).
With respect to claim 8, Ferber as modified teaches wherein said motor of each of said massage units is turned on when said control circuit receives said massage on input, said motor of each of said massage units being turned off when said control circuit receives massage off input (Schleichter, col. 5, lines 50-65, “the module 37 having a programmed microcontroller (MCU) 111 for driving the vibrators 12 and heaters 16…, the electronics module 37 is mounted under the seat pad 14A, being electrically connected to the vibrators 12 and the heaters 16”).
With respect to claim 9, Ferber as modified teaches wherein said heating element is turned on when said control circuit receives said heat on input, said heating element being turned off when said control circuit receives said heat off input (Schleichter, col. 5, lines 50-65, “the module 37 having a programmed microcontroller (MCU) 111 for driving the vibrators 12 and heaters 16…, the electronics module 37 is mounted under the seat pad 14A, being electrically connected to the vibrators 12 and the heaters 16”).
With respect to claim 10, Ferber teaches wherein said control unit (Schleichter, 37) includes a receiver being integrated into said pad (controller is mounted on backside of pad, Fig.1), said receiver being electrically coupled to said control circuit (the system is activated by a remote control in communication with the control unit, therefore it is inherent that the control unit includes a receiver to receive input from the remote control to then communicate the operations to the massage units and heating element through the control circuit, Schleichter, col. 5, lines 50-65).
With respect to claim 11, Ferber teaches wherein said control unit (Schleichter, 37) includes a power supply (Fig.4, 40) being coupled to said back surface of said pad (control unit 37 is disposed on back side of pad and includes power supply), said power supply being electrically coupled to said control circuit and said receiver (see Fig.4, power supply 40 on control unit 37, col. 5, lines 50-65).
With respect to claim 13, Ferber as modified teaches wherein said remote control comprises: a remote control circuit being integrated into said remote control (this is inherent – a remote control must require a circuit to communicate with a control unit); and a transmitter being integrated into said remote control, said transmitter being electrically coupled to said remote control circuit (this is inherent – a remote control requires a transmitter to communicate the operation commands input into the remote control to the control unit of the device), said transmitter being in wireless communication with said receiver in said control unit (Ferber, wireless remote control as known in the art, [0058]), said transmitter broadcasting said massage on input, said massage off input, said heat on input and said heat off input to said control circuit in said control unit through said receiver (Ferber, [0040] the remote control controls the massage operations, and Schleichter, “the system is activated via remote control, col. 5, line 50).
With respect to claim 15, Ferber as modified teaches wherein said remote control comprises: a rotate increase button being movably coupled to said remote control, said rotate increase button being electrically coupled to said remote control circuit, said control circuit in said control unit increasing the rotational speed of said motor in said massage units toward a maximum speed (Schleichter, col.6, lines 33-38, “Other buttons control the heaters 16 and various modes of operation of the vibrators 12, such as select, wave, pulse and zig-zag massaging modes. Additional buttons can control intensity and the speed of progression of the various modes”;and Vaccarella, col. 9, 49-62, “This figure illustrates just one possible configuration of the control unit 18 comprising a power button 60, a neck bank control button 62, a back bank control button 64, a thigh bank control button 66, a select all button 68, a mild massage intensity button 70, a moderate massage intensity button 72 and a heavy massage intensity button 74.”); a rotate decrease button being movably coupled to said remote control, said rotate decrease button being electrically coupled to said remote control circuit, said control circuit in said control unit decreasing the rotational speed of said motor in said massage units toward a minimum speed (Schleichter, col.6, lines 33-38, “Other buttons control the heaters 16 and various modes of operation of the vibrators 12, such as select, wave, pulse and zig-zag massaging modes. Additional buttons can control intensity and the speed of progression of the various modes”) ; a pulse increase button being movably coupled to said remote control, said pulse increase button being electrically coupled to said remote control circuit, said control circuit in said control unit increasing the pulsation speed of said motor in said massage units toward a maximum pulsation; and a pulse decrease button being movably coupled to said remote control, said pulse decrease button being electrically coupled to said remote control circuit, said control circuit in said control unit decreasing the rotational speed of said motor in said massage units toward a minimum speed (Schleichter, col.6, lines 33-38, “Other buttons control the heaters 16 and various modes of operation of the vibrators 12, such as select, wave, pulse and zig-zag massaging modes. Additional buttons can control intensity and the speed of progression of the various modes” ;and Vaccarella, col. 9, 49-62, “This figure illustrates just one possible configuration of the control unit 18 comprising a power button 60, a neck bank control button 62, a back bank control button 64, a thigh bank control button 66, a select all button 68, a mild massage intensity button 70, a moderate massage intensity button 72 and a heavy massage intensity button 74.”).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber, Vaccarella, and  Schleichter as applied to claim 2 above, and further in view of Johnson-Kendrick (US 2019/0343716 A1).
With respect to claim 6, Ferber as modified teaches wherein said heating element (Schleichter, Fig.1, 16a and 16b) is positioned between said front surface and said back surface of said pad (Fig.1, col.3, lines 62-42, “embedded heaters”).
Ferber as modified does not teach said heating element being formed into a plurality of loops being spaced apart from each other and being distributed throughout said pad.
However, Johnson-Kendrick teaches a massaging seat device (Fig.3) comprising a heating element (52) formed into a plurality of loops ([0019], “plurality of coils”) spaced apart from each other and distributed throughout the pad (see Fig.3, dotted line is the heating element 52) to heat the user’s back.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the heating element of Ferber as modified to be formed as a plurality of loops spaced apart from each and distributed throughout said pad as taught by   as a known configuration for a heating element within a massaging seat pad to distribute heat throughout the pad.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber, Vaccarella, ad Schleichter, as applied to claim 11 above, and further in view of Kato (US 5,027,795).
With respect to claim 12, Ferber as modified teaches wherein said power supply comprises: a charge port being recessed into said power supply; a charge cord having a first plug and a second plug, said first plug being pluggable into said charge port for electrically coupling said charge cord to said power supply, said second plug being pluggable into a power source comprising a power port in the vehicle (col. 6, lines 3-5, “The wand 36 (remote control) and the massage pad 14 are powered through a power cable 40 from a suitable source such as DC power of the vehicle 11”. Because the power is supplied through a power cable 40 it would naturally follow that the cable would have a first plug and a second plug on the opposing end, one plug to plug into a power source and one plug to plug into the power supply port , or charge port, on the control unit. It would therefore naturally follow that the power supply would comprise a charge port to receive the plug of the cable.)
Ferber as modified does not teach a cigarette lighter adapter being configured to be inserted into a cigarette lighter in the vehicle, said cigarette lighter adapter having a charge port being recessed therein, said charge port in said cigarette lighter adapter receiving said second plug when said second plug is not plugged into the power source wherein said cigarette light adapter is configured to place said 12power supply in electrical communication with the cigarette lighter in the vehicle.
However, Kato teaches a similar massage device (Fig.1) with a cigarette lighter adapter (plug 11) being configured to be inserted into a cigarette lighter in the vehicle, said cigarette lighter adapter having a charge port being recessed therein, said charge port in said cigarette lighter adapter receiving said second plug when said second plug is not plugged into the power source wherein said cigarette light adapter is configured to place said 12power supply in electrical communication with the cigarette lighter in the vehicle (col. 2, lines 65-68 through col.3, lines 1-2, “The heater coil 4 is embedded or properly fitted in the finger pressure ball bearing part 1a of the main body 1, opposite to each finger pressure ball 2, and is connected to the automobile power supply (not shown) by a cord 12 having a plug 11 through a power outlet such as cigarette lighter.” And col. 3, lines 41-42 “the plug 11 of the cord 12 is inserted into the power outlet 10 of cigarette lighter or the like.”)
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the apparatus of Ferber as modified to include a cigarette lighter adapter to be inserted into a cigarette lighter in a vehicle, the cigarette lighter adapter comprising a port for receiving one end of the power cable as taught by Kato to provide power from the vehicle to the massage device.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber, Vaccarealla, and Schleichter, as applied to claim 13 above, and further in view of Brown (US 2008/0154158 A1).
With respect to claim 14, Ferber as modified teaches wherein said remote control comprises: a massage power button being movably coupled to said remote control (Schleichter, “PWR” button), said massage power button being electrically coupled to said remote control circuit, said transmitter broadcasting said massage on input or said massage off input when said massage power button is depressed (Schleichter, “PWR” button, col. 6, lines 25-40); a heat power button being movably coupled to said remote control, said heat power button being electrically coupled to said remote control circuit, said transmitter broadcasting said heat on input or said heat off input when said heat power button is depressed (Schleichter, power to the entire device is turned off or on via the PWR button and therefore applies to the heating element, col. 6, lines 32-33, “other buttons control the heaters”).
Ferber as modified does not teach a temperature increase button being movably coupled to said remote control, said temperature increase button being electrically coupled to said remote control circuit, said control circuit in said control unit increasing the temperature of said heating element toward a maximum temperature; and a temperature decrease button being movably coupled to said remote control, said temperature decrease button being electrically coupled to said remote 13control circuit, said control circuit in said control unit decreasing the temperature of said heating element toward a minimum temperature.
However, Brown teaches a massaging and heat pad (Fig.2) controlled via a remote control (116), the remote control comprising a temperature increase button being movably coupled to said remote control, said temperature increase button being electrically coupled to said remote control circuit, said control circuit in said control unit increasing the temperature of said heating element toward a maximum temperature (heating level is controlled via remote control 116, [0015]); and a temperature decrease button being movably coupled to said remote control, said temperature decrease button being electrically coupled to said remote 13control circuit, said control circuit in said control unit decreasing the temperature of said heating element toward a minimum temperature ([0015], “a user can control various features of anti-fatigue mat 100, such as on/off, power level, vibrating level, and heating level, via remote control 116.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the remote control of Ferber as modified to further comprise buttons to increase and decrease the temperature of the heating element as taught by Brown to allow the user to set the heating element to a desirable temperature.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (US 2011/0087139 A1) in view of Vaccarella (US 7,311,681 B1), in view of Schleichter, III (6,053,880),  Johnson-Kendrick (US 2019/0343716 A1), and Kato (US 5,027,795), and Brown (US 2008/0154158 A1).
With respect to claim 16, the claim is a repetition of claims 1-15 and the Examiner applies the prior art to claim 16 in the same manner as above in the rejection of claims 1-15.

Suggested Language
The examiner proposes amending claim 1 to include suggested language to overcome the current prior art rejection, where underlining indicates insertion:
A massaging chair assembly for positioning on a vehicle seat for massaging a driver's back during driving, said assembly comprising: a pad being positionable on a seat in a vehicle wherein said pad is configured to have a user sit thereon when the user sits in the vehicle, said pad having a chair portion forming an angle with a backrest portion, said pad having a headrest portion extending upwardly from said backrest portion, said pad having a front surface and a back surface; a plurality of massage units, each of said massage units being integrated into said pad in a fixed position relative to each other, wherein each of said massage units is configured to abut the user when the user sits on said pad, each of said massage units orbiting about a central point when said massage units are turned on wherein each of said massage units is configured to massage the user, each of said massage units being positioned on said backrest portion of said pad, said massage units being spaced apart from each other and being distributed between said seat portion and said headrest portion in a single vertical line centered between opposed lateral sides of said backrest portion, said massage units being the only massage units within the pad; a heating element being integrated into said pad, said heating element being in thermal communication with said pad such that said heating element heats said pad wherein said heating element is configured to warm the user when the user sits on said pad; a control unit being integrated into said pad, said control unit being in electrical communication with each of said massage units and said heating element; and a remote control being carried by the user, said remote control being in wireless communication with said control unit for controlling operational parameters of said massage units and said heating element.
The examiner suggests amending claim 16 in the same manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785               


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785